FILED

UNITED STATES DISTRICT COURT 5 | 9 2019
FOR THE DISTRICT OF COLUMBIA AU

gre it
Mike Redford, )
Plaintiff,
V. Civil Action No. 19-2042 (UNA)
Members of U.S. Senate ef al.,
Defendants.
MEMORANDUM OPINION

 

This matter, filed pro se, is before the Court on consideration of plaintiffs application to
proceed in forma pauperis and complaint. The application will be granted, and this case will be
dismissed as frivolous. See 28 U.S.C. § 1915A (requiring immediate dismissal of a prisoner’s
complaint upon a determination that it, among other listed grounds, is frivolous).

Plaintiff is a Georgia state prisoner serving a 20-year sentence for aggravated stalking.
Compl. at 1. Plaintiff claims also to be a “Pre-Eminent Jurist, Dr., LL.M, ISD/PhD.” Compl.
Caption. He has sued both chambers of the United States Congress, the U.S. Department of
Justice, and the Federal Bureau of Investigation. Plaintiff's narrative cast as factual allegations is
difficult to follow. The gist of the complaint, however, is that the defendants have subjected
plaintiff, an African American, to “illegal custody by virtue of involuntary servitude” due to his
race and “national origin.” Compl. at 17. Plaintiff posits that “Congress failed to abolish
U.S.C.A. [sic] Thirteenth Const. Amend.[,] which gives white supremacist and white nationalist
the right to frame any black man or color person with a crime arbitrary and capriciously by
throwing on him as many charges as possible with hope one sticks.” Jd. He alleges, among

other things, that he “was abducted in violation of federal interstate Kidnapping Act” and, as an
African American, he “has no political muscle.” Jd. The accusations continue in this manner for
six additional pages. As relief, plaintiff seeks “repeal” of certain laws and of the clause in the
Thirteenth Amendment that “except[s]” from the ban on involuntary servitude “punishment for
crime[,] [as] they frame innocent people of crimes they did not commit.” Compl. at 24. He also
seeks to “abolish common law of absolute immunity for judges and prosecutor[s] because it is
unfetted [sic] power that bears judicial tyranny and intimidation” and “to purge the courts of
those who hold white supremacist or white nationalistic ideology.” Id.

An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from
the face of the pleading that the named defendant is absolutely immune from suit on the claims
asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). The allegations, such as
they are, against the U.S. Congress are quintessentially “lawmaking activities” that are fully
protected by the Constitution’s Speech or Debate Clause, U.S. Const. art. I, § 6, cl. 1. Chastain
v, Sundquist, 833 F.2d 311, 313 (D.C. Cir. 1987); see id. at 314 (“actions taken in committee
hearings, proceedings, and reports, or by vote . . . fall within the constitutional zone of
protection”) (citations omitted)).

As for any remaining claims, complaints premised on fantastic or delusional scenarios or
supported wholly by allegations lacking “an arguable basis either in law or in fact” are also
subject to dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v.
Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness is appropriate when the
facts alleged rise to the level of the irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d
328, 330-31 (D.C. Cir. 1994) (a court may dismiss as frivolous claims suggesting “bizarre
conspiracy theories”) (citations and internal quotation marks omitted)). The instant complaint

not only satisfies that standard but seems to fit plaintiff's litigation style. See Redford v.
Planchard, No. 1:09-MI-0199, 2009 WL 3158175, at *1 (N.D. Ga. Sept. 25, 2009) (noting “that
Plaintiff Mike Redford has filed at least sixteen (16) civil actions, including this one, in this court
since October 4, 2002,” which “have all been dismissed as frivolous or for failure to state a
claim”).! Because the Court foresees no possibility of curing the defects of the instant

complaint, it will dismiss this case with prejudice. See Firestone v. Firestone, 76 F.3d 1205,
1209 (D.C. Cir. 1996) (A dismissal with prejudice is warranted upon determining “that ‘the
allegation of other facts consistent with the challenged pleading could not possibly cure the
deficiency.’”) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir.

1985) (other citation omitted)). A separate order accompanies this Memorandum Opinion.

fof 4A

Date: August | 5 , 2019 United States District Judge

 

 

! Because this Court has not independently evaluated the prior dismissals in Georgia to determine
whether they qualify as strikes under 28 U.S.C. § 1915(g), it cannot bar plaintiff from proceeding
in forma pauperis in this case. See Fourstar v. Garden City Grp., Inc., 875 F.3d 1147, 1153 (D.C.
Cir. 2017) (“[A] prisoner may be barred from proceeding in forma pauperis only if the later district
court independently determines that the prisoner has brought three cases that were dismissed for
failure to state a claim, or as frivolous or malicious.”).

3
